TBS INTERNATIONAL PLC & SUBSIDIARIESEXHIBIT THIRD AMENDMENT TO LOAN AGREEMENT by and among AMOROS MARITIME CORP. LANCASTER MARITIME CORP. AND CHATHAM MARITIME CORP. as Borrowers TBS INTERNATIONAL LIMITED SHERWOOD SHIPPING CORP. AND TBS HOLDINGS LIMITED as Guarantors TBS INTERNATIONAL PUBLIC LIMITED COMPANY as Parent Guarantor and AIG COMMERCIAL EQUIPMENT FINANCE, INC. as Lender April 22, 2010 THIRD AMENDMENT TO LOAN AGREEMENT THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Third Amendment”) is made and entered into this 22nd day of April, 2010, by and among Amoros Maritime Corp., Lancaster Maritime Corp. and Chatham Maritime Corp., each a Marshall Islands corporation having a mailing address of P.O. Box HM 2522, Hamilton HMGX, Bermuda and a registered address of Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (the “Borrowers”; each, a “Borrower”), TBS International Limited, a
